Bay, J.
Complaint by appellee on a note. Answer, that the note was given for a one-half interest in a certain lot of drugs and medicines and drug store, and that at the time of the purchase the appellee, to induce the appellant to buy, made certain false and fraudulent representations relating ■to the value, quantity, and quality of said articles, and the *294amount and value of the business and custom enjoyed by said store; that the value of said goods was stated to be thirty-five hundred dollars, when, in truth, the appellee well knew it was not to exceed one thousand dollars; that it required a knowledge of drugs and medicines to determine their value; this knowledge the appellee well knew the appellant did not possess, and appellant well knew that appellee was well informed on this subject, and he relied upon the statement of appellee, as appellee well knew and intended he should: The same averments are made in regard to. the quality of the drugs and the extent of the business custom of the store. It is averred, that a-sum largely in excess1 of the actual value of the interest purchased has been already paid to the appellee. A demurrer was sustained to the answer. This was error. The answer was a full and complete defense to the action.
F. Wilson, A. O. Voris, and W. Farrell, for appellant.
T. L. Collins, T. B. BusJdrk, and J. R. BusJdrk, for appellee.
Judgment reversed, and cause remanded, with directions to overrule the demurrer to the answer. Costs.